DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received on 03/15/2021. Claims 4-5, 7 and 12-13 are cancelled. Claim 1, 10 and 26 have been amended. Therefore, claims 1-3, 6, 8-11 and 14-31 are pending, however, as per the Election filed on 04/06/2018, claims 14-25 and 27 have been withdrawn, and only claims 1-3, 6, 8-11, 26 and 28-31 have been treated on the merits below and addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 
Priority

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-11, 26 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teller (US 8,893,164 B1) (hereinafter TELLER) in view of Osterhout (US PG Pubs 20120200601) (hereinafter OSTERHOUT)

As per claim 1 (and similarly the system of claim 10 and the software product of claim 26), Teller discloses a system for providing advertisements, the system comprising:
a memory storing executable instructions; and at least one processing device programmed to execute the instructions (col. 14, line 30 – col. 16, line 35) to: 
receive, from a wearable camera system, data related to at least one characteristic identified in image data captured by the wearable camera system from an environment of a user of the wearable camera system (col. 1, lines 24-31, col. 2, lines 44-60, col. 3, line 3 – col. 4, line 11, col. 8, line 4 – col. 9, line 18, col. 10, lines 10-20, col. 11, lines 21-61); 
determine, based on the received data, the at least one characteristic has appeared in the image data captured by the wearable camera system from the environment   (col. 9, line 56 – col. 10, 20, col. 12, line 61 – col. 13, line 31)  Moreover, Teller is explicit that the head-mounted display is operating in conjunction with at least an on-board computing system and a video camera, and the video camera is capturing environmental data and content for which the user is looking at (i.e. gaze) from a point-of-view perspective, and the on-board computing system is analyzing said captured data (col. 3, line 3 – col. 4, line 23, see also col. 8, lines 4-41));
select, based on the at least one characteristic and the frequency, a visual advertisement from a plurality of advertisements associated with the at least one characteristic, wherein the selected visual advertisement includes at least one of text, an image, or a video, and wherein the plurality of advertisements are stored in an advertisement database (col. 8, lines 50-67 – col. 9, lines 1-28, advertisement database “516”) and the selection of the visual advertisement is triggered based on the receipt of the image data (col. 1, lines 24-31, col. 2, lines 44-60, col. 8, line 20 – col. 9, line 36, col. 9, line 56 – col. 10, lines 25-30, col. 11, line 46 – col. 12, line 10, col. 12, line 61 – col. 13, line 31) (The Examiner understands the newly added “visual advertisement” limitation is satisfied by col. 10, lines 25-30 of Teller, which describes that the computing device is configured to cause a video portion of an advertisement to be displayed in an advertisement space on a head-mounted display (HMD) coupled to the computing device. As this HMD is disclosed as part of the wearable computing device (see at least col 3, lines 17-20, the Examiner understands the disclosed video advertisement (i.e. visual ad as claimed) of Teller is not simply in the environment of the user, or at a tertiary display space, but rather explicitly on devices associated with/worn by the user. And as the visual advertisement is selected based on the image data captured and analyzed, the Examiner ; and 
transmit the selected visual advertisement to a user of the wearable camera system (col. 10, lines 25-30).

TELLER does not explicitly disclose:
the at least one characteristic comprising a product type identified in the image data;
determine, based on the received data, a first frequency that the at product type has appeared in the image data captured by the wearable camera system from the  environment of the user
determine, based on the received data, a second frequency that the user has visited a location
select, based on the at least one characteristic and the first frequency and second frequency, a visual advertisement from a plurality of advertisements associated with the at least one characteristic, wherein the selected visual advertisement includes at least one of text, an image, or a video, and wherein the plurality of advertisements are stored in an advertisement database  and the selection of the visual advertisement is triggered based on the receipt of the image data 
transmit the selected visual advertisement to a device associated with the user of the wearable camera system, thereby causing the device to provide the visual advertisement to the user via a graphical user interface.

however OSTERHOUT teaches:
the at least one characteristic comprising a product type identified in the image data (Product brand tag, page 530)
determine, based on the received data, a first frequency that the at product type has appeared in the image data captured by the wearable camera system from the  environment of the use (para 524 – wherein the tracking of interactions. The eyepiece may provide impression tracking, such as based on seeing branded images (e.g. based on time, geography), and the like. para 530 , products may be visually identified through brand tags for / clothing products, para 524 – offers may be targeted based on locations and the event related to the eyepiece, such as what the user saw heard and interacted with and the like. Ad targeting may be based on historical behavior such as based on what the user has interacted with in the past , patterns of interactions. Such that  patterns of interactions would be patter wherein the interactions with the users would be the interaction of locations, interactions with brands etc)
determine, based on the received data, a second frequency that the user has visited a location (para 524 – wherein the tracking of interactions. The eyepiece may provide impression tracking, such as based on seeing branded images (e.g. based on time, geography), para 524 – offers may be targeted based on the location and the event related to the eyepiece, such as what the user saw heard and interacted with and the like. Ad targeting may be based on historical behavior such as based on what the user has interacted with in the past, patterns of interactions. Such that  patterns of interactions would be patterns of interactions based on location etc)
select, based on the at least one characteristic and the first frequency, and the second frequency,  a visual advertisement from a plurality of advertisements associated with the at least one characteristic, wherein the selected visual advertisement includes at least one of text, an image, or a video, and wherein the plurality of advertisements are stored in an advertisement database  and the selection of the visual advertisement is triggered based on the receipt of the image data (para 524 – offers may be targeted based on the location and the

transmit the selected visual advertisement to a device associated with the user of the wearable camera system, thereby causing the device to provide the visual advertisement to the user via a graphical user interface.(wearable device, para. 0016, advertisement display using a graphical user interface – projected from the wearer, page. 0023.  local advertisements may be cached on server where it may be accessed by an ad facility, app eyepiece to display to user)

It would have been obvious to one or ordinary skill in the art to include in the augmented reality device of TELLER to include the ability to determine the frequencies of location and product type since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately and one of ordinary skill in the art would have recognized that the results would have been obvious.

As per claim 2, Teller discloses the system of claim 1 (as rejected above). Teller further discloses 
wherein the data related to the at least one characteristic identified in the image data includes data obtained from a life log of the user (col. 1, lines 24-31, col. 2, lines 44-60, col. 3, line 3 – col. 4, line 11, col. 8, line 4 – col. 9, line 18, col. 10, lines 10-20, col. 11, lines 21-61) (The Examiner understands the activity and environments viewed by the user wearing the wearable computing device satisfies the “life log” limitation in accordance with [0095] of Applicant’s specification.).

As per claim 3 (and similarly the system of claim 11), Teller discloses the system of claim 1 (as rejected above). Teller further discloses  
wherein the data related to the at least one characteristic includes at least one of an identity of an object in the environment of the user, an identity of a person in the environment of the user, an identity of a product in the environment of the user, and a location of the user (col. 1, lines 24-31, col. 2, lines 44-60, col. 3, line 3 – col. 4, line 11, col. 8, line 4 – col. 9, line 18, col. 10, lines 10-20, col. 11, lines 21-61) (The Examiner understands the identification of the various content being viewed through the wearable computing device (e.g. determining a video ad that is being viewed) used to select a relevant and related audio ad in Teller satisfies at least the “identify of an object…” and “an identity of a product…” as claimed.).

As per claim 8, Teller discloses the system of claim 8. Teller further discloses  
wherein the device associated with the user of the wearable camera system includes at least one of a smartphone and a tablet (col. 6, lines 22-37, col. 7, lines 35-44, col. 14, lines 30-41) (Although the limitation has been addressed in view of prior art, the Examiner notes that the 

As per claim 9, Teller discloses the system of claim 1 (as rejected above). Teller further discloses  
wherein the wearable camera system includes a wearable image sensor configured to be worn on an exterior of clothing of the user (col. 3, line 15 – col. 4, line 32, col. 8, lines 4-29) (Please note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See e.g.  In re Collier, 158 USPQ 266, 267 (CCPA 1968) (where the court interpreted the claimed phrase “a connector member for engaging shield means” and held that the shield means was not a positive element of the claim since “[t]here is no positive inclusion of ‘shield means’ in what is apparently intended to be a claim to structure consisting of a combination of elements.” As a courtesy, the Examiner has analyzed the claim language and phrasing as indicated by the underlined sections or words above, and determined that the phrasing is not required due to the terminology being intended user or expected results, in conformity with MPEP § 2111.04.). 


As per claim 30, Teller discloses the system of claim 1 (as rejected above). Teller further discloses wherein: 
the at least one characteristic includes an identity of at least one product; and 
determining the frequency that the at least one characteristic has appeared in the image data includes determining the frequency that the identity of the at least one product has appeared in the image data (col. 1, lines 24-31, col. 2, lines 44-60, col. 3, line 3 – col. 4, line 11, col. 8, line 4 – col. 9, line 18, col. 10, lines 10-20, col. 11, lines 21-61) (The Examiner understands the identification of the various content being viewed through the wearable computing device (e.g. determining a video ad that is being viewed) used to select a relevant and related audio ad in Teller satisfies at least “an identity of a product…” as claimed). 

As per claim 31, Teller discloses the system of claim 1 (as rejected above). Teller further discloses  
wherein the at least one processing device is further programmed to execute the instructions to receive the plurality of advertisements at the wearable camera system from the advertisement database (col. 13, lines 17-26) (In accordance with the indefiniteness rejection under 35 U.S.C. 112b, the ability of Teller to received multiple advertisements from the advertisement database (i.e. first audio stream and second audio stream) satisfies the “receive a plurality of advertisements at the wearable camera system from an advertisement database” as claimed.).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Teller (US 8,893,164 B1) (hereinafter Teller) in view of Osterhout (US PG Pubs 20120200601) (hereinafter OSTERHOUT) in further view of LeBoeuf et al. (US 2014/0275855 A1) (hereinafter LeBoeuf).

As per claim 6, Teller discloses the system of claim 1 (as rejected above). 

Teller / OSTERHOUT does not explicitly disclose  
wherein the at least one processing device is further programmed to select the visual advertisement based on demographic information of the user.

However, LeBoeuf teaches a targeted advertising system which collects information from a wearable device, a profile is generated based on the collected information, and an advertisement is selected in response to the profile (Abstract). This generated profile information is used to select the appropriate advertisement for users of matching demographics (Abstract, [0042], [0106], [0135]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Teller to include the specific targeting using demographic information as claimed. The rationale for combining in this manner is that both Teller and LeBoeuf are directed towards targeted advertising with respect to wearable device systems. Furthermore, the Examiner understands that implementing the demographic teachings of LeBoeuf is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for Teller to implement the demographic teachings of LeBoeuf, as demographic information has long been used as targeting criteria for advertisement purposes, thereby yielding .


Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teller (US 8,893,164 B1) (hereinafter Teller) in view of Osterhout (US PG Pubs 20120200601) (hereinafter OSTERHOUT) in view of Teller (US 8,879,155 B1) (hereinafter Teller ‘155).

As per claim 28, Teller / Osterhout discloses the system of claim 1 (as rejected above). 

Teller does not explicitly disclose wherein the at least one processing device is further programmed to: 
receive a plurality of bids associated with the plurality of advertisements; and 
select the visual advertisement based, at least in part, on a winning bid of the plurality of bids.  

However, Teller ‘155 teaches an implementation in which a wearable camera system (the same as the system describe in Teller ‘164) which captures and analyzes gaze data, and a gaze value indication is determined (Abstract). Teller ‘155 teaches an ad space marketplace may be established where advertisers pay for rights to ad spaces that are valued using gaze data, the ad spaces are bought and sold, and a portion of the money paid by the advertisers is distributed to the users who provide the gaze data (col. 5, line 28 - col. 6, line 13, col. 8, lines 12-55).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Teller to include the ad marketplace teachings of Teller ‘155. The rationale for combining in this manner is that both Teller references are directed towards the same identical wearable camera system and gaze implementation. Furthermore, the Examiner understands that implementing the ad marketplace teachings of Teller ‘155 is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for Teller to implement the marketplace teachings of Teller ‘155 to yield the predictable results of monetizing advertising environments of potential value (see Teller ‘115, col. 4, lines 15-18). This is particularly reasonable as both Teller references described the same wearable camera system and gaze implementation and therefore little to no modification of Teller would be required to combine the teachings of Teller ‘115).

As per claim 29, Teller discloses the system of claim 1 (as rejected above). Teller further discloses  
wherein the at least one processing device is further programmed to store, in the memory, the plurality of advertisements (col. 8, lines 50-67 – col. 9, lines 1-28, advertisement database “516”).

Teller does not explicitly disclose
wherein the plurality of advertisements stored by the system are updated periodically.

However, Teller ‘155 teaches an implementation in which a wearable camera system (the same as the system describe in Teller ‘164) which captures and analyzes gaze data, and a gaze value indication is determined (Abstract). Teller ‘155 teaches that a server system may update wearer-

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Teller to include the ad marketplace teachings of Teller ‘155. The rationale for combining in this manner is that both Teller references are directed towards the same identical wearable camera system and gaze implementation. Furthermore, the Examiner understands that implementing the database updating teachings of Teller ‘155 is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for Teller to implement the database updating teachings of Teller ‘155 to yield the predictable results of keeping accurate records. This is particularly reasonable as both Teller references described the same wearable camera system and gaze implementation and therefore little to no modification of Teller would be required to combine the teachings of Teller ‘115).

Response to Arguments
In the remarks, the Applicant argues the following with respect to the rejection under 35 U.S.C. 103:

The examiner states that the applicants’ remarks are moot based upon the new grounds of rejection with newly applied reference.  

Conclusion
Prior art
20140225924 – LOXAM – triggering items in augmented reality
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/A.H.T/Examiner, Art Unit 3681          

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681